 

 

UNITED STATES DISTRICT COURT Usne sr
SOUTHERN DISTRICT OF NEW YORK “eee SDNY
wo ee ee eee eee ee eee ee x DO: Mmnyp
JOSE CANDIDO CANO and VICENTE JUAREZ: E A. ECT RON
CANDIDO, individually and on behalf of others :
similarly situated,

 
 

PN IO re 2 aes Rangoon:
A cm

 

Plaintiffs,

-against-

ORDER

XING FU, INC., Wb/a Great Wall Chinese :

Restaurant, JIN JIANG CHUN CHINESE : 19 Civ. 7485 (GBD)
RESTAURANT, LTD.., d/b/a Great Wall Chinese

Restaurant, MIN FENG CHEN, ANGEL DOE, and

DANNY DOE,

Defendants.

GEORGE B. DANIELS, United States District Judge:
The parties report that this case has settled. Plaintiff shall move for approval of the
settlement pursuant to Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015), no

later than March 27, 2020. All conferences previously scheduled are adjourned sine die.

Dated: New York, New York SO ORDERED.

February 26, 2020
Oca. & D Onwkes

GEOR B. DANIELS
hited States District Judge

'CALLY Prep

rAMR tata; :
tb Rg FF i

  
    
     

 

 
